Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158903(50)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  FRANK ANTHONY SCOLA,                                                                                 Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                    SC: 158903                                          Justices
  v                                                                 COA: 338966
                                                                    Wayne CC: 15-002804-NI
  JP MORGAN CHASE BANK, NATIONAL
  ASSOCIATION, and JP MORGAN CHASE &
  CO.,
           Defendants-Appellees,
  and
  KATHLEEN SCOLA, ESTATE OF JOHN
  BARROW BROWN, and CITY OF WAYNE,
             Defendants.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before October 18, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 24, 2019

                                                                               Clerk